THE THIRTEENTH COURT OF APPEALS

                                   13-17-00475-CR


                                   Benito Martinez
                                          v.
                                  The State of Texas


                                  On appeal from the
                   36th District Court of San Patricio County, Texas
                            Trial Cause No. S-11-3139CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the case

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the case REMANDED to the trial court for further proceedings in

accordance with its opinion.

      We further order this decision certified below for observance.

November 1, 2018